      Case 19-50012      Doc 269     Filed 11/12/19    EOD 11/12/19 16:41:35        Pg 1 of 5



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

                                                )
 In re:                                               Chapter 11
                                                )
                                                )
 USA GYMNASTICS,                                )     Case No. 18-09108-RLM-11
                                                )
                               Debtor.
                                                )
                                                )
 USA GYMNASTICS,                                )
                                                )
                              Plaintiff,
                                                )
 v.
                                                )
 ACE AMERICAN INSURANCE                         )
 COMPANY f/k/a CIGNA INSURANCE                  )
 COMPANY, GREAT AMERICAN                        )
 ASSURANCE COMPANY, LIBERTY                     )
 INSURANCE UNDERWRITERS INC.,                   )
 NATIONAL CASUALTY COMPANY,                     )
 RSUI INDEMNITY COMPANY, TIG                    )
 INSURANCE COMPANY, VIRGINIA                          Adv. Case No. 19-50012
                                                )
 SURETY COMPANY, INC. f/k/a                     )
 COMBINED SPECIALTY INSURANCE                   )
 COMPANY, WESTERN WORLD                         )
 INSURANCE COMPANY, ENDURANCE                   )
 AMERICAN INSURANCE COMPANY,                    )
 AMERICAN INTERNATIONAL GROUP,                  )
 INC., AMERICAN HOME ASSURANCE                  )
 COMPANY, AND DOE INSURERS,                     )
                           Defendants.          )
                                                )
                                                )

 JOINT MOTION OF PLAINTIFF USA GYMNASTICS AND DEFENDANT LIBERTY
 INSURANCE UNDERWRITERS INC. FOR LEAVE TO FILE OBJECTIONS TO THE
    BANKRUPTCY COURT’S PROPOSED FINDINGS AND CONCLUSIONS AND
            RESPONSE THERETO IN EXCESS OF PAGE LIMITS

          Plaintiff USA Gymnastics (“USAG”) and Defendant Liberty Insurance Underwriters Inc.

(“LIU”) hereby jointly request that this Court allow LIU to file its Objections to the Bankruptcy

Court’s Proposed Findings and Conclusions With Respect to USAG’s Motion for Partial
     Case 19-50012           Doc 269        Filed 11/12/19         EOD 11/12/19 16:41:35               Pg 2 of 5



Summary Judgment and LIU’s Cross-Motion for Summary Judgment entered in the above-

referenced adversary proceeding (“Objections”) and USAG’s Response thereto in excess of 35

pages. In support of said Motion, USAG and LIU allege and say that: 1/

         1.       On October 24, 2019, the Bankruptcy Court issued Proposed Findings and

Conclusions With Respect to USAG’s Motion for Partial Summary Judgment and LIU’s Cross-

Motion for Summary Judgment entered in the above-referenced adversary proceeding (the

“Proposed Findings and Conclusions”).

         2.       Pursuant to Fed. R. Bankr. P. 9033(b), LIU will file Objections to the Bankruptcy

Court’s Proposed Findings and Conclusions and USAG will file a Response thereto.

         3.       Fed. R. Bankr. P. 9033 is silent as to the page limit applicable a party’s objections

to a bankruptcy court’s proposed findings and conclusions or another party’s response to such

objections. S.D. Ind. Bankr. R-B-7007-1 and S.D. Ind. Bankr. R-B-7056-1 set a 35-page limit

for certain briefs, but it is unclear whether these rules apply to a party’s objections to a

bankruptcy court’s proposed findings and conclusions or another party’s response to such

objections.

         4.       LIU and USAG therefore request leave to file briefs of 40 pages in connection

with LIU’s Objections and USAG’s Response thereto. Such pages are necessary because LIU’s

Objections will need to address the Bankruptcy Court’s Proposed Findings and Conclusions,

which addressed more than 100 underlying matters for which USAG is seeking coverage.

         WHEREFORE, Plaintiff USA Gymnastics and Defendant Liberty Insurance

Underwriters, Inc. hereby jointly request that this Court allow LIU and USAG to file potentially


1/
         LIU has moved, together with the other Defendants in this action, to withdraw the reference to the United
States Bankruptcy Court for the Southern District of Indiana of the Adversary Proceeding. Accordingly, the instant
Joint Motion does not reflect its consent to this Court’s jurisdiction and is subject to the arguments contained in the
motion to withdraw the reference.

                                                           2
   Case 19-50012       Doc 269     Filed 11/12/19    EOD 11/12/19 16:41:35       Pg 3 of 5



oversized briefs of 40 pages in connection with LIU’s Objections to the Bankruptcy Court’s

Proposed Findings and Conclusions With Respect to USAG’s Motion for Partial Summary

Judgment and LIU’s Cross-Motion for Summary Judgment and USAG’s Response thereto.

       Respectfully submitted,



 PLEWS SHADLEY RACHER &                              KIGHTLINGER & GRAY, LLP
 BRAUN LLP

 /s/ Christopher E. Kozak                            /s/ Ginny L. Peterson
 One of its Attorneys                                Ginny L. Peterson, ID No. 20305-41
 George M. Plews                                     One Indiana Square, Suite 300
 Gregory M. Gotwald                                  211 North Pennsylvania Street
 Tonya J. Bond                                       Indianapolis, Indiana 46204
 Christopher E. Kozak                                (317) 638-4521
 1346 North Delaware Street                          gpeterson@k-glaw.com
 Indianapolis, Indiana 46202
 (317) 637-0700                                      /s/ Nancy D. Adams
 gplews@psrb.com                                     Nancy D. Adams (BBO # 560970)
 ggotwald@prsb.com                                         (admitted pro hac vice)
 tbond@prsb.com                                      Laura B. Stephens (BBO # 674085)
 ckozak@psrb.com                                            (admitted pro hac vice)
                                                     Mathilda S. McGee-Tubb (BBO # 687434)
 Counsel for Plaintiff USA Gymnastics                       (admitted pro hac vice)
                                                     MINTZ, LEVIN, COHN, FERRIS, GLOVSKY
                                                     AND POPEO PC
                                                     One Financial Center
                                                     Boston, MA 02111
                                                     (617) 542-6000
                                                     nadams@mintz.com
                                                     lbstephens@mintz.com
                                                     msmcgee-tubb@mintz.com

 Dated: November 12, 2019                            Counsel for Defendant Liberty Insurance
                                                     Underwriters, Inc.




                                               3
   Case 19-50012       Doc 269     Filed 11/12/19      EOD 11/12/19 16:41:35       Pg 4 of 5




                               CERTIFICATE OF SERVICE

       I certify that on November 12, 2019, a copy of the foregoing was served via ECF to the
following counsel of record:

 George M. Plews – gplews@psrb.com                 Jeffrey B. Fecht - jfecht@rbelaw.com
 Gregory M. Gotwald – ggotwald@psrb.com            Riley Bennett Egloff, LLP
 Tonya J. Bond – tbond@psrb.com                    141 E. Washington Street
 Christopher Kozak – ckozak@psrb.com               Fourth Floor
 PLEWS SHADLEY RACHER & BRAYN,                     Indianapolis, IN 46204
 LLP
 1346 N. Delaware Street                           Cassandra L. Jones
 Indianapolis, IN 46202                            Walker Wilcox Matousek, LLP
                                                   1 North Franklin Street, Suite 3200
 Melissa M. Root - mroot@jenner.com                Chicago, IL 60606
 Catherine L. Steege - csteege@jenner.com          Counsel for RSUI Indemnity Company
 JENNER &BLOCK LLP
 353 N. Clark St.
 Chicago, IL 60654-3456
 Counsel for USA Gymnastics

 George Calhoun, IV– George@ifrahlaw.com           Kevin P. Kamraczewski –
 Ifrah Law                                         Kevin@kevinklaw.com
 1717 Pennsylvania Avenue, NW, Suite 650           LAW OFFICE OF KEVIN P.
 Washington, DC 20006                              KAMRACZEWSKI
                                                   6101 E. North Sheridan Road, Unit 18c
 Scott Patrick Fisher                              Chicago, IL 60660
 sfisher@drewrysimmons.com
 DREWRY SIMMONS VORNEHM, LLP                       Ronald D. Kent – Ronald.kent@dentons.com
 736 Hanover Place, Suite 200                      Susan E. Walker –
 Carmel, IN 46032                                  susan.walker@dentons.com
 Counsel for TIG Insurance Company                 DENTONS US, LLP
                                                   601 S. Figueuroa Street, Suite 2500
 Susan N. Gummow - sgummow@fgppr.com               Los Angeles, CA 90017
 Igore Shleypak - ishleypak@fgppr.com
 Foran Glennon Palandech                           Robert Millner –
 Ponzi & Rudloff, P.C.                             Robert.millner@dentons.com
 222 N. LaSalle Street, Suite 1400                 DENTONS US, LLP
 Chicago, IL 60601                                 233 South Wacker Drive, Suite 5900
 Counsel for American International Group,         Chicago, IL 60606
 Inc. and American Home Assurance Co.
                                                   James P. Moloy – jmoloy@boselaw.com
                                                   BOSE MCKINNEY & EVANS, LLP
                                                   111 Monument Circle, Suite 2700
                                                   Indianapolis, IN 46204
                                               4
    Case 19-50012     Doc 269     Filed 11/12/19     EOD 11/12/19 16:41:35       Pg 5 of 5



                                                 Counsel for Virginia Surety Company, Inc.
                                                 f/k/a Combined Specialty Ins. Co.

 Phillip A. Martin, pmartin@fmdlegal.com         Michael M. Marick –
 Wendy D. Brewer - wbrewer@fmdlegal.com          mmarick@skarzynski.com
 FULTZ MADDOX DICKENS PLC                        Karen Dixon - kdixon@skarzynski.com
 101 S. Fifth Street, 27th Floor                 Skarzynski Marick & Black LLP
 Louisville, KY 40202                            205 N. Michigan Ave, Suite 2600
                                                 Chicago, IL 60601
 Abigail E. Rocap – arocap@batescarey.com
 BatesCarey LLP                                  Joshua D. Weinberg –
 191 N. Wacker Drive, Suite 2400                 jweinberg@goodwin.com
 Chicago, IL 60606                               Katherine M. Hance – khance@goodwin.com
 Counsel for Endurance American Insurance        Shipman & Goodwin LLP
 Company                                         1875 K Street, NW, Suite 600
                                                 Washington, DC 20006
                                                 Counsel for Defendant Great American
                                                  Assurance Company

 Bruce L. Kamplain –                             Harley K. Means - hkm@kgrlaw.com
 bkamplain@ncs-law.com                           Stephen J. Peters - speters@kgrlaw.com
 Cynthia Lasher - clasher@ncs-law.com            KROGER, GARDIS & REGAS, LLP
 NORRIS CHOPLIN SCHROEDER LLP                    111 Monument Circle, Suite 900
 101 West Ohio Street, Ninth Floor               Indianapolis, IN 46204-5125
 Indianapolis, IN 46204-4213
 Counsel for Defendant Western World             Eric D. Freed – efreed@cozen.com
 Insurance Company                               Cozen O’Connor
                                                 1650 Market Street, 28th Floor
                                                 Philadelphia, PA 19103
                                                 Attorneys for Defendant, ACE American
                                                  Insurance Company f/k/a CIGNA Insurance
                                                 Company

 Hans H.J. Pijls - hans.pijls@dinsmore.com       U.S. Trustee
 Dinsmore & Shohl LLP                            ustpregion10.in.ecf@usdoj.gov
 300 North Fifth Avenue, Ste. 120
 Ann Arbor, MI 48104
 Counsel for Defendant National Casualty
  Company

                                                   /s/ Ginny L. Peterson
                                                   Ginny L. Peterson
                                                   KIGHTLINGER & GRAY, LLP
                                                   One Indiana Square, Suite 300
                                                   211 North Pennsylvania Street
                                                   Indianapolis, Indiana 46204

                                             5

93321271v.1
